Citation Nr: 0945709	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  01-06 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
right shoulder disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
left shoulder disorder.

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to March 
1983 and from September 1990 to November 1992.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  

In July 2005, the Board remanded this matter for additional 
evidentiary development.  For the reasons indicated below, 
this appeal must again be remanded to the RO via the Appeals 
Management Center in Washington, DC.  


REMAND

Based upon its review of the Veteran's claims folder, the 
Board finds there is a further duty to assist the Veteran 
with her claims herein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  

A.  Claims to Reopen

The Veteran is seeking to reopen claims of service connection 
for bilateral shoulder disorders.  

The definition of "new and material evidence" in 38 C.F.R. 
§ 3.156(a) was revised, effective August 29, 2001.  This new 
regulation provides:  

A claimant may reopen a finally 
adjudicated claim by submitting new and 
material evidence.  New evidence means 
existing evidence not previously 
submitted to agency decisionmakers.  
Material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, and 
must raise a reasonable possibility of 
substantiating the claim.  

38 C.F.R. § 3.156(a) (2009).  This definition of new and 
material evidence applies to applications to reopen a finally 
decided claim received by the VA on or after August 29, 2001.  
66 Fed. Reg. 45620 (2001).  As the Veteran's application to 
reopen her claims of service connection for right and left 
shoulder disorders was received in April 2000, the prior 
version of 38 C.F.R. § 3.156(a) is applicable herein.

Under the regulations in effect when the Veteran filed her 
claim, "new and material evidence" means evidence not 
previously considered by VA which "bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2000); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

Following the Board's July 2005 remand, the RO sent the 
Veteran an August 2005 notice letter which incorrectly listed 
the current standard for determining new and material 
evidence.  38 C.F.R. § 3.156(a)(2009).  Moreover, the RO 
applied the revised regulation in the May 2009 supplemental 
statement of the case.  Under these circumstances, the RO 
should readjudicate the Veteran's claims using the previous 
version of 38 C.F.R. § 3.156a.

Since the Board's July 2005 remand, the United States Court 
of Appeals for Veterans Claims (Court) has held that in new 
and material evidence cases, the claimant must be notified of 
the elements of service connection on which the claim was 
previously denied, and be given notice that she must submit 
evidence specifically relating to such elements.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In reviewing the Veteran's 
claims file, the Board concludes that the prior notices 
received by the Veteran fail to clearly identify the elements 
of service connection on which the claims were previously 
denied.  Therefore, remand is required so that the RO may 
provide such notice.  

B.  Service Connection Claims

The Veteran has timely filed a notice of disagreement with 
the RO's May 2004 rating decision that denied service 
connection for a cervical spine disorder and for bronchitis.  
Therefore, as directed in the Board's prior remand, the RO 
must issue a statement of the case addressing these issues 
and give the Veteran an opportunity to perfect an appeal of 
such issue by submitting a timely substantive appeal.  
Manlicon v. West, 12 Vet. App. 238 (1999); Stegall v. West, 
11 Vet. App. 268 (1998)(holding that the RO's compliance with 
the Board's remand instructions is neither optional nor 
discretionary).   

Accordingly, the case is remanded for the following actions:

1.  The RO must review the last final 
rating decision on the Veteran's claims 
for service connection for right and left 
shoulder disorders.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The RO must then 
issue a notice letter providing the 
Veteran and her representative with a 
statement which sets forth the elements 
of service connection for which the 
evidence was found insufficient in the 
last final decision, describes what 
evidence would allow her to reopen her 
claims for entitlement to service 
connection for right and left shoulder 
disorders, and describes what evidence 
would be necessary to substantiate the 
elements required to establish service 
connection if the claims were to be 
reopened.

Finally, as part of the notice letter 
discussed above, the RO must also provide 
the Veteran and her representative with 
corrective notice that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  If, subsequent to receipt of the 
letters discussed above, the Veteran or 
her representative identifies additional 
evidence pertinent to the Veteran's 
claims, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records, the RO is unable to secure them, 
the RO must notify the Veteran and her 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The Veteran and her 
representative must then be given an 
opportunity to respond.

3.  The RO must also provide the Veteran 
and her representative with a statement 
of the case addressing the issues of 
entitlement to service connection for a 
cervical spine disorder and for 
bronchitis.  The Veteran and her 
representative are reminded that to vest 
the Board with jurisdiction over these 
issues, a timely substantive appeal must 
be filed.  38 C.F.R. § 20.202 (2009).  

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the RO must 
readjudicate the Veteran's claims as to 
whether new and material evidence has 
been submitted to reopen the claims of 
entitlement to service connection for a 
left and a right shoulder disorder, 
applying the previous version of 
38 C.F.R. § 3.156(a) for claims filed 
prior to August 2001.  If any benefit 
remains denied, a supplemental statement 
of the case must be provided to the 
Veteran and her representative.  After 
the Veteran and her representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.  

No action is required by the Veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

